FILED
                             NOT FOR PUBLICATION                           AUG 15 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MIN NING LIN and XIAO WEI LIN,                  No. 11-72669

              Petitioners,                      Agency Nos. A076-210-240
                                                            A076-210-239
  v.

ERIC H. HOLDER JR., Attorney General,           MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted August 13, 2013**
                               San Francisco, California

Before: HAWKINS, THOMAS, and McKEOWN, Circuit Judges.

       Min Ning Lin (“Lin”) and Xiao Wei Lin, natives and citizens of China, petition

for review of the Board of Immigration Appeals’s (“BIA”) order dismissing their

appeal from an immigration judge’s (“IJ”) decision denying their applications for



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act. Shrestha

v. Holder, 590 F.3d 1034, 1039–40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination based

on an inconsistency between Lin’s testimony that she got divorced in the year 2000

and a household registry indicating that she was married as of 2009. See id. at 1048

(adverse credibility finding reasonable under the totality of the circumstances). The

BIA was not required to accept Lin’s explanations for this inconsistency. See

Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011). Because a reasonable

adjudicator would not be “compelled to conclude” that Lin is credible, 8 U.S.C. §

1252(b)(4)(B), we uphold the agency’s adverse credibility determination. In the

absence of credible testimony, Lin’s asylum and withholding of removal claims fail.

See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). As a derivative

petitioner, Xiao Wei Lin’s claims fail with Lin’s. See Don v. Gonzales, 476 F.3d 738,

739 n.1 (9th Cir. 2007).

      PETITION DENIED.




                                         2